DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-13 & 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent Claims 1, 8 & 15, the prior art found does not specifically teach capturing, by a processor of a media processing system, an audio recording of speech of at least one person; determining, by the media processing system, one or more keywords and a context for each of a plurality of portions of the audio recording based on natural language processing of the audio recording; identifying, by the media processing system, one or more transition points between the plurality of portions of the audio recording, each transition point indicating a change in the determined context between the plurality of portions; presenting, by the media processing system, a playback interface providing a representation of the audio recording and each of the identified one or more transition points, playing, by the media processing system, the audio recording based on input received through the playback interface; and updating a user profile associated with a user of the playback interface based on selection of a specific transition point and one or more associated keywords of the specific transition point, wherein the user profile comprises a set of ranked keywords of interest to the user, and wherein updating the user profile comprises re-ranking the set of ranked keywords of interest to the user based on the one or more associated keywords of the selected transition point.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Examiner Comments
Prior art found upon does not teach updating a user profile associated with the playback interface wherein a selection of a transition point and a keyword associated with such transition point allows for updating the user profile by re-ranking the set of keywords of interest based on the selection made with respect to the transition point and the associated keyword. In addition, the system determines the keywords and a context for each portion of the audio recording and identifies the transition points based on the determined context. The combination of the determination of the keywords, context, transition points and the updating of the user profile based on a selection of a transition point and its associated keyword is not taught by the prior art found.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. The examiner can normally be reached Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGIE BADAWI/Primary Examiner, Art Unit 2179